Exhibit 10.1

 

FORM OF

 

AMENDED AND RESTATED INDEMNIFICATION AGREEMENT

 

This Amended and Restated Indemnification Agreement (“Agreement”) is made as of
         , 20    by and between Antero Midstream Partners GP LLC, a Delaware
limited liability company (the “General Partner”), Antero Midstream Partners LP
(the “Partnership,” and together with the General Partner, the “Companies” and
each a “Company”) and                      (“Indemnitee”).

 

RECITALS:

 

WHEREAS, the Companies and Indemnitee made and entered into that certain
Indemnification Agreement on          , 20    (the “Original Agreement”), which
the Companies and Indemnitee wish to amend and restate in its entirety;

 

WHEREAS, directors, officers, and other persons in service to corporations or
business enterprises are subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the corporation or business enterprise itself;

 

WHEREAS, highly competent persons have become more reluctant to serve as
directors, officers, or in other capacities unless they are provided with
adequate protection through insurance and adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the enterprise;

 

WHEREAS, the Board of Directors of the General Partner (the “Board”) has
determined that the increased difficulty in attracting and retaining such
persons is detrimental to the best interests of the Partnership and its
unitholders and that the Companies should act to assure such persons that there
will be increased certainty of such protection in the future;

 

WHEREAS, (i) the Delaware Limited Liability Company Act (the “LLC Act”) and
Delaware Revised Uniform Limited Partnership Act (the “Partnership Act,” and
collectively with the LLC Act, the “Delaware Acts”) each contemplate that
contracts and insurance policies may be entered into with respect to the
indemnification of and advancement of expenses to directors and officers,
(ii) the Agreement of Limited Partnership of the Partnership (as may be amended,
the “Partnership Agreement”) and the Limited Liability Company Agreement of the
General Partner (as may be amended, the “General Partner Agreement” and,
together with the Partnership Agreement, the “Company Organizational Documents”)
require indemnification of the officers and directors of the Companies and
(iii) the Company Organizational Documents expressly provide that the
indemnification provisions set forth therein are not exclusive and thereby
contemplate that contracts may be entered into between the Companies and members
of the Board, officers and other persons with respect to indemnification;

 

WHEREAS, this Agreement is a supplement to and in furtherance of the Company
Organizational Documents and any resolutions adopted pursuant thereto, and shall
not be deemed a substitute therefor or to diminish or abrogate any rights of
Indemnitee thereunder; and

 

--------------------------------------------------------------------------------


 

WHEREAS, (i) Indemnitee does not regard the protection available under the
Company Organizational Documents and insurance as adequate in the present
circumstances, (ii) Indemnitee may not be willing to serve or continue to serve
as a director or officer of the General Partner without adequate protection,
(iii) the Companies desire Indemnitee to serve in such capacity, and
(iv) Indemnitee is willing to serve, continue to serve and to take on additional
service for or on behalf of the Companies on the condition that he be so
indemnified.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Companies and Indemnitee do hereby covenant and agree as follows:

 

Section 1.                                           Definitions.

 

(a)                                 As used in this Agreement:

 

“Affiliate” of any specified Person shall mean any other Person controlling,
controlled by or under common control with such specified Person.

 

“Disinterested Director” shall mean a director of the General Partner who is not
and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.

 

“Enterprise” shall mean each of the Companies and any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise of which Indemnitee is or was serving at the request of a
Company or the sole member of the General Partner as a director, officer,
employee, agent or fiduciary.

 

“Enterprise Status” describes the status of a person who is or was a director,
officer, employee, agent or fiduciary of (i) a Company or (ii) any other
corporation, limited liability company, partnership or joint venture, trust,
employee benefit plan or other enterprise which such person is or was serving at
the request of a Company or the sole member of the General Partner.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Expenses” shall mean all costs, expenses, fees and charges, including
attorneys’ fees, retainers, court costs, transcript costs, fees of experts,
witness fees and expenses, fees and expenses of accountants and other advisors,
travel expenses, retainers and disbursements and advances thereon, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding.  Expenses also shall include (i) expenses incurred in
connection with any appeal resulting from, incurred by Indemnitee in connection
with, arising out of, or in respect of or relating to, any Proceeding, (ii) the
premium, security for, and other costs relating to any bond obtained in
connection with any Proceeding, including cost bonds, supersedeas bonds, other
appeal bonds or their respective equivalents, (ii) for purposes of

 

2

--------------------------------------------------------------------------------


 

Section 12(d) hereof only, expenses incurred by Indemnitee in connection with
the interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement, by litigation or otherwise, (iii) any federal, state, local or
foreign taxes imposed on Indemnitee as a result of the actual or deemed receipt
of any payments under this Agreement, and (iv) any interest, assessments or
other charges in respect of the foregoing.  “Expenses” shall not include
“Liabilities.”

 

“Indemnity Obligations” shall mean all obligations of a Company to Indemnitee
under this Agreement, including a Company’s obligations to provide
indemnification to Indemnitee and advance Expenses to Indemnitee under this
Agreement.

 

“Independent Counsel” shall mean a law firm, or a member of a law firm, that is
experienced in matters of limited partnership or limited liability company law
and neither presently is, nor in the past five years has been, retained to
represent:  (i) a Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning Indemnitee under this
Agreement, or of other indemnitees under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder; provided, however, that the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, Indemnitee shall have reasonably concluded
has a conflict of interest in representing either a Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

 

“Liabilities” shall mean all claims, liabilities, damages, losses, judgments,
orders, fines, penalties and other amounts payable in connection with, arising
out of, or in respect of or relating to any Proceeding, including amounts paid
in settlement in any Proceeding and all costs and expenses in complying with any
judgment, order or decree issued or entered in connection with any Proceeding or
any settlement agreement, stipulation or consent decree entered into or issued
in settlement of any Proceeding.

 

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, trust, governmental agency or body or
any other legal entity.

 

“Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, mediation, alternate dispute resolution mechanism, hearing,
inquiry or investigation or any other actual, threatened or completed action,
suit or proceeding (including any such proceeding under the Securities Act of
1933, as amended, or the Exchange Act or any other federal law, state law,
statute or regulation), whether brought by or in the right of a Company or
otherwise, including any and all appeals, and whether of a civil, criminal,
administrative, legislative, investigative or other nature, in each case, in
which Indemnitee was, is or will be, or is threatened to be, involved as a
party, witness or otherwise by reason of the fact of Indemnitee’s Enterprise
Status, by reason of any actual or alleged action taken by or inaction of
Indemnitee or of any action or inaction on Indemnitee’s part in any such
capacity, or by reason of the fact that Indemnitee is or was serving at the
request of a Company or the sole member of the General Partner as a director,
officer, employee, agent or fiduciary of another corporation, limited liability
company, partnership, joint venture, trust or other enterprise, in each case
whether or not

 

3

--------------------------------------------------------------------------------


 

serving in such capacity at the time any Liability or Expense is incurred for
which indemnification, reimbursement, or advancement can be provided under this
Agreement.

 

“Sponsor Entities” means (i) each of Antero Resources Corporation, Warburg
Pincus LLC and Yorktown Partners LLC (each, a “Sponsor”) and (ii) any Affiliate
of Antero Resources Corporation, Warburg Pincus LLC or Yorktown Partners LLC and
any investment fund or other Person advised or managed by a Sponsor; provided,
however, that neither the Companies nor any of their subsidiaries shall be
considered Sponsor Entities hereunder.

 

(b)                                 For the purpose hereof, references to
“fines” shall include any excise tax assessed with respect to any employee
benefit plan; references to “serving at the request of a Company or the sole
member of the General Partner” shall include any service as a director, officer,
employee, agent or fiduciary of a Company or any other Enterprise which imposes
duties on, or involves services by, such director, officer, employee, agent or
fiduciary with respect to an employee benefit plan, its participants or
beneficiaries.

 

Section 2.                                           Indemnity in Third-Party
Proceedings.  The Companies, jointly and severally, shall indemnify and hold
harmless Indemnitee, to the fullest extent permitted by applicable law, from and
against all Liabilities and Expenses suffered or reasonably incurred (and, in
the case of retainers, reasonably expected to be incurred) by Indemnitee or on
Indemnitee’s behalf in connection with any Proceeding (other than any Proceeding
brought by or in the right of the Companies to procure a judgment in their
favor), or any claim, issue or matter therein.

 

Section 3.                                           Indemnity in Proceedings by
or in the Right of the Companies.  The Companies, jointly and severally, shall
indemnify and hold harmless Indemnitee, to the fullest extent permitted by
applicable law, from and against all Liabilities and Expenses suffered or
incurred (and, in the case of retainers, reasonably expected to be incurred) by
Indemnitee or on Indemnitee’s behalf in connection with any Proceeding brought
by or in the right of a Company to procure a judgment in its favor, or any
claim, issue or matter therein.  No indemnification for Liabilities and Expenses
shall be made under this Section 3 in respect of any claim, issue or matter as
to which it is ultimately determined, by final judicial decision of a court of
competent jurisdiction from which there is no further right to appeal, that the
Indemnitee acted in Bad Faith (as defined in any of the Company Organizational
Documents) or, in the case of a criminal matter, acted with knowledge that
Indemnitee’s conduct was unlawful, unless and only to the extent that the
Delaware Court of Chancery or any court in which the Proceeding was brought
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to such indemnification.

 

Section 4.                                           Indemnification for
Expenses of a Party Who is Wholly or Partly Successful. Notwithstanding any
other provisions of this Agreement (but subject to Section 7), and without
limiting the rights of Indemnitee under any other provision hereof, including
any rights to indemnification pursuant to Section 2 or Section 3 hereof or the
rights to advancement of Expenses pursuant to Section 8 hereof, to the fullest
extent permitted by applicable law, to the extent that Indemnitee is successful,
on the merits or otherwise, in any Proceeding or in defense of any claim, issue,
or matter therein, in whole or in part, including the dismissal of any action

 

4

--------------------------------------------------------------------------------


 

without prejudice, or if it is ultimately determined, by final judicial decision
of a court of competent jurisdiction, that the Indemnitee is otherwise entitled
to be indemnified against Liabilities and Expenses, the Companies, jointly and
severally, shall indemnify Indemnitee against all Liabilities and Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with each successfully resolved Proceeding, claim, issue, or matter. 
For purposes of this Section 4 and without limitation, the termination of any
Proceeding or claim, issue or matter in such a Proceeding (x) by dismissal,
summary judgment, judgment on the pleading or final judgment, with or without
prejudice, or (y) by agreement without payment or assumption or admission of
liability by the Indemnitee, shall be deemed to be a successful result as to
such claim, issue or matter.

 

For the avoidance of doubt, if the Indemnitee is entitled under any provision of
this Agreement to indemnification by a Company for some or a portion of the
Expense or Liability suffered or actually and reasonably incurred in connection
with any Proceeding, claim, issue or matter, or in connection with any judicial
proceeding or arbitration pursuant to Section 12(d) hereof to enforce rights
under this Agreement, but not, however, for the total amount thereof, a Company
shall nevertheless indemnify the Indemnitee for the portion of such Expense and
Liability suffered or actually and reasonably incurred to which the Indemnitee
is entitled hereunder.

 

Section 5.                                           Indemnification For
Expenses of a Witness.  Notwithstanding any other provision of this Agreement
(but subject to Section 7), to the fullest extent permitted by applicable law
and to the extent that Indemnitee is, by reason of Indemnitee’s Enterprise
Status, a witness or otherwise a participant or incurs legal expenses as a
result of or related to any Proceeding to which Indemnitee is not a
party, Indemnitee shall be indemnified against all Expenses suffered or incurred
(or, in the case of retainers, reasonably expected to be incurred) by Indemnitee
or on Indemnitee’s behalf in connection therewith.

 

Section 6.                                           Additional
Indemnification.  Notwithstanding any limitation in Section 2, Section 3 or
Section 4 hereof (but subject to Section 7), the Companies, jointly and
severally, shall indemnify Indemnitee to the fullest extent permitted by
applicable law if Indemnitee is a party to or threatened to be made a party to
any Proceeding (including a Proceeding by or in the right of a Company to
procure a judgment in its favor) against all Liabilities and Expenses suffered
or reasonably incurred by Indemnitee in connection with such Proceeding. For
purposes of this Section 6, the meaning of “to the fullest extent permitted by
applicable law” shall include but not be limited to:

 

(a)                                 the fullest extent permitted by the
provisions of the Delaware Acts that authorize, permit or contemplate additional
indemnification by agreement, or the corresponding provision of any amendment to
or replacement of the Delaware Acts; and

 

(b)                                 the fullest extent authorized or permitted
by any amendments to or replacements of the Delaware Acts adopted after the date
of this Agreement that increase the extent to which a limited partnership or
limited liability company, as applicable, may indemnify its officers and
directors.

 

5

--------------------------------------------------------------------------------


 

Section 7.                                           Exclusions. 
Notwithstanding any provision in this Agreement, a Company shall not be
obligated under this Agreement to indemnify or hold harmless Indemnitee:

 

(a)                                 for which payment has actually been made to
or on behalf of Indemnitee under any valid and collectible insurance policy
obtained by a Company except with respect to any excess beyond the amount paid
under such insurance policy;

 

(b)                                 for an accounting of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of a
Company within the meaning of Section 16(b) of the Exchange Act or similar
provisions of state statutory law or common law;

 

(c)                                  except for any proceeding by Indemnitee to
enforce its rights under this Agreement, as provided in Section 12(d) of this
Agreement, in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against a Company or its directors,
officers, employees or other indemnitees, unless (i) the Board authorized the
Proceeding (or any part of any Proceeding) prior to its initiation or (ii) a
Company provides the indemnification, in its sole discretion, pursuant to the
powers vested in such Company under applicable law; or

 

(d)                                 if it is ultimately determined, by final
judicial decision of a court of competent jurisdiction from which there is no
further right to appeal, that such indemnification is not lawful.

 

Section 8.                                           Advancement.  Following
notification to the General Partner under Section 9(a) of a Proceeding with
respect to which Indemnitee intends to seek payment under this Agreement, in
accordance with the pre-existing requirements of the Company Organizational
Documents, and notwithstanding any provision of this Agreement to the contrary
(but subject to Section 7), the Companies shall advance, to the extent not
prohibited by applicable law, the Expenses reasonably incurred by Indemnitee in
connection with any Proceeding, and such advancement shall be made within twenty
(20) days after the receipt by the General Partner of a statement or statements
requesting such advances from time to time, whether prior to or after final
disposition of any Proceeding. Advances shall be unsecured and interest free. 
Advances shall be made without regard to Indemnitee’s ability to repay the
Expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement.  Advances shall
include any and all Expenses reasonably incurred pursuing an action to enforce
this right of advancement, including Expenses incurred preparing and forwarding
statements to the General Partner to support the advances claimed, in addition
to those Expenses incurred in connection with any Proceeding by Indemnitee
seeking an adjudication or award in arbitration pursuant to Section 12(d) of
this Agreement. With respect to any Proceeding with respect to which Indemnitee
is entitled to advancement of Expenses, Indemnitee shall also be entitled to
exercise the rights set forth in Section 9(b). Indemnitee shall qualify for
advances upon the execution and delivery to the Companies of this Agreement,
which shall constitute an undertaking providing that Indemnitee undertakes to
repay the amounts advanced to the extent that it is ultimately determined, by
final judicial decision of a court of competent jurisdiction from which there is
no further right to appeal, that Indemnitee is not entitled to be indemnified
for such Expenses by the Companies as provided by this Agreement.

 

6

--------------------------------------------------------------------------------


 

This Section 8 shall not apply to any claim made by Indemnitee for which
indemnity is excluded pursuant to paragraph (c) or (d) of Section 7 hereof.

 

Section 9.                                           Procedure for Notification
and Defense of Claim.

 

(a)                                 Indemnitee shall promptly notify the General
Partner in writing of any Proceeding with respect to which Indemnitee intends to
seek payment hereunder following the receipt by Indemnitee of written notice
thereof.  The written notification to the General Partner shall include a
description of the nature of the Proceeding and the facts underlying the
Proceeding.  To obtain indemnification under this Agreement, Indemnitee shall
submit to the General Partner a written request, including therein or therewith
such documentation and information as is reasonably available to Indemnitee and
is reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification following the final disposition of such Proceeding
(the date of such request, the “Submission Date”).  Any delay or failure by
Indemnitee to notify the General Partner hereunder will not relieve the
Companies from any liability which they may have to Indemnitee hereunder or
otherwise than under this Agreement, and any delay or failure in so notifying a
Company shall not constitute a waiver by Indemnitee of any rights under this
Agreement.  The Secretary of the General Partner shall, promptly upon receipt of
such a request for indemnification, advise the Board in writing that Indemnitee
has requested indemnification.

 

(b)                                 In the event Indemnitee is entitled to
indemnification and/or advancement with respect to any Proceeding, Indemnitee
may, at Indemnitee’s option, (i) retain counsel selected by Indemnitee and
approved by the Companies to defend Indemnitee in such Proceeding, at the sole
expense of the Companies (which approval shall not be unreasonably withheld,
conditioned or delayed), or (ii) have the Companies assume the defense of
Indemnitee in such Proceeding, in which case the Companies shall assume the
defense of such Proceeding with counsel selected by the Companies and approved
by Indemnitee (which approval shall not be unreasonably withheld, conditioned or
delayed) within ten (10) days of the General Partners’ receipt of written notice
of Indemnitee’s election to cause the Companies to do so.  If the Companies are
required to assume the defense of any such Proceeding, they shall engage legal
counsel for such defense, and the Companies shall be solely responsible for all
fees and expenses of such legal counsel and otherwise of such defense.  Such
legal counsel may represent both Indemnitee and the Companies (and any other
party or parties entitled to be indemnified by the Companies with respect to
such matter) unless, in the reasonable opinion of legal counsel to Indemnitee,
there is a conflict of interest between Indemnitee and the Companies (or any
other such party or parties) or there are legal defenses available to Indemnitee
that are not available to the Companies (or any such other party or parties). 
Notwithstanding either party’s assumption of responsibility for defense of a
Proceeding, each party shall have the right to engage separate counsel at its
own expense.  The party having responsibility for defense of a Proceeding shall
provide the other party and its counsel with all copies of pleadings and
material correspondence relating to the Proceeding.  Indemnitee and the
Companies shall reasonably cooperate in the defense of any Proceeding with
respect to which indemnification and/or advancement is sought hereunder,
regardless of whether the Companies or Indemnitee assumes the defense thereof. 
Indemnitee may not settle or compromise any Proceeding without the prior written
consent of the General Partner, which consent shall not be unreasonably
withheld, conditioned or delayed.  The

 

7

--------------------------------------------------------------------------------


 

Companies may not settle or compromise any Proceeding without the prior written
consent of Indemnitee, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

Section 10.                                    Procedure Upon Application for
Indemnification.

 

(a)                                 Upon written request by Indemnitee for
indemnification pursuant to Section 9(a) hereof, if any determination by the
Companies is required by applicable law with respect to Indemnitee’s entitlement
thereto, such determination shall be made (i) if Indemnitee shall request such
determination be made by Independent Counsel, by Independent Counsel, and
(ii) in all other circumstances, (A) by a majority vote of the Disinterested
Directors, even though less than a quorum of the Board, (B) by a committee of
Disinterested Directors designated by a majority vote of the Disinterested
Directors, even though less than a quorum of the Board, (C) if there are no such
Disinterested Directors or, if such Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee or (D) if so directed by the Board, by the unitholders
of the Partnership; and, if it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made promptly, and in any event,
within thirty (30) days after the Submission Date (subject to any permitted
extension with respect to such determination pursuant to Section 11(b) hereof).
Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination.  Any Expenses incurred by Indemnitee
in so cooperating with the person, persons or entity making such determination
shall be borne by the Companies (irrespective of the determination as to
Indemnitee’s entitlement to indemnification) and the Companies hereby indemnify
and agree to hold Indemnitee harmless therefrom.  The Companies will not deny
any written request for indemnification hereunder made in good faith by
Indemnitee unless a determination as to Indemnitee’s entitlement to such
indemnification described in this Section 10(a) has been made.  The Companies
agree to pay the reasonable fees and expenses of the Independent Counsel
referred to above and to fully indemnify such counsel against any and all
Liabilities and Expenses arising out of or relating to this Agreement or its
engagement pursuant hereto.

 

(b)                                 In the event the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 10(a) hereof, the Independent Counsel shall be selected by the Companies
within ten (10) days of the Submission Date (the cost of such Independent
Counsel to be paid by the Companies), and the General Partner shall give written
notice to Indemnitee advising it of the identity of the Independent Counsel so
selected; provided, however, that if a change in control has occurred and
results in individuals who were directors prior to the circumstances giving rise
to the change in control ceasing for any reason to constitute a majority of the
Board, such Independent Counsel shall be selected by the Indemnitee within ten
(10) days of the Submission Date (the cost of such Independent Counsel to be
paid by the Companies, jointly and severally) and Indemnitee shall give written
notice to the Companies advising it of the identity of the Independent Counsel
so selected.  In either case, Indemnitee or the Companies, as applicable, may,
within ten (10) days after such written notice of selection shall have been
given, deliver to the other a written objection to such selection.  Such
objection may be asserted only on the ground that the Independent Counsel
selected does not meet the

 

8

--------------------------------------------------------------------------------


 

requirements of “Independent Counsel” as defined in this Agreement.  If such
written objection is made and substantiated, the Independent Counsel selected
shall not serve as Independent Counsel unless and until Indemnitee or the
Companies, as applicable, withdraw(s) the objection or a court has determined
that such objection is without merit.  Absent a timely objection, the person so
selected shall act as Independent Counsel.  If no Independent Counsel shall have
been selected and not objected to before the later of (i) thirty (30) days after
the later of the Submission Date and (ii) ten (10) days after the final
disposition of the Proceeding, each of the Companies and Indemnitee shall select
a law firm or member of a law firm meeting the qualifications to serve as
Independent Counsel, and such law firms or members of law firms shall select the
Independent Counsel.  Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 12(a) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

 

Section 11.                                    Presumptions and Effect of
Certain Proceedings.

 

(a)                                 In making a determination with respect to
entitlement to indemnification hereunder, the person, persons or entity making
such determination shall, to the fullest extent not prohibited by applicable
law, presume that Indemnitee is entitled to indemnification under this Agreement
if Indemnitee has submitted a request for indemnification in accordance with
Section 9(a) of this Agreement, and the Companies shall, to the fullest extent
not prohibited by applicable law, have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption.  Neither the failure of a
Company (including by its directors or independent legal counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by a Company
(including by its directors or independent legal counsel) that Indemnitee has
not met such applicable standard of conduct, shall be a defense to the action or
create a presumption that Indemnitee has not met the applicable standard of
conduct.

 

(b)                                 Subject to Section 12(e) hereof, if the
person, persons or entity empowered or selected under Section 10 of this
Agreement to determine whether Indemnitee is entitled to indemnification shall
not have made a determination within thirty (30) days after the Submission Date,
the requisite determination of entitlement to indemnification shall, to the
fullest extent not prohibited by applicable law, be deemed to have been made and
Indemnitee shall be entitled to such indemnification, absent actual fraud in the
request for indemnification; provided, however, that such 30-day period may be
extended for a reasonable time, not to exceed an additional thirty (30) days, if
(i) the determination is to be made by Independent Counsel and either the
Company or Indemnitee, as applicable, objects to the selection of Independent
Counsel and (ii) the Independent Counsel ultimately selected requires such
additional time for the obtaining or evaluating of documentation or information
relating thereto; provided further, that such 30 day period may also be extended
for a reasonable time, not to exceed an additional sixty (60) days, if the
determination of entitlement to indemnification is to be made by the unitholders
of the Partnership.

 

9

--------------------------------------------------------------------------------


 

(c)                                  The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee acted in Bad Faith
(as defined in any of the Company Organizational Documents) or, with respect to
any criminal Proceeding, that Indemnitee had knowledge that Indemnitee’s conduct
was unlawful.

 

(d)                                 Reliance as Safe Harbor.  For purposes of
any determination of good faith or determination of the absence of Bad Faith (as
defined in any of the Company Organizational Documents), Indemnitee shall be
deemed to have acted in good faith and in the absence of Bad Faith if
Indemnitee’s action or inaction is based on the records or books of account of
the Enterprise, including financial statements, or on information supplied to
Indemnitee by the officers of the Enterprise in the course of their duties, or
on the advice of legal counsel for the Enterprise or on information or records
given or reports made to the Enterprise by an independent certified public
accountant or by an appraiser or other expert selected with the reasonable care
by the Enterprise.  The provisions of this Section 11(d) shall not be deemed to
be exclusive or to limit in any way the other circumstances in which Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement.

 

(e)                                  Actions of Others.  The knowledge or
actions, or failure to act, of any director, officer, agent or employee of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.

 

Section 12.                                    Remedies of Indemnitee.

 

(a)                                 Subject to Section 12(e) hereof, in the
event that (i) a determination is made pursuant to Section 10 of this Agreement
that Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement is not timely made pursuant to Section 8 of this Agreement,
(iii) no determination of entitlement to indemnification shall have been made
pursuant to Section 10(a) of this Agreement within thirty (30) days after the
Submission Date (subject to any permitted extension with respect to such
determination pursuant to Section 11(b) hereof), (iv) payment of indemnification
is not made pursuant to Section 4 or Section 5 or the last sentence of
Section 10(a) of this Agreement within ten (10) days after receipt by a Company
of a written request therefor, (v) payment of indemnification pursuant to
Section 2, Section 3 or Section 6 of this Agreement is not made within ten
(10) days after a determination has been made that Indemnitee is entitled to
indemnification, or (vi) in the event that a Company or any other Person takes
or threatens to take any action to declare this Agreement void or unenforceable,
or institutes any litigation or other action or proceeding designed to deny, or
to recover from, Indemnitee the benefits provided or intended to be provided to
Indemnitee hereunder, Indemnitee shall be entitled to an adjudication by the
Delaware Court of Chancery, of Indemnitee’s entitlement to such indemnification
or advancement.  Alternatively, Indemnitee, at Indemnitee’s option, may seek an
award in arbitration to be conducted by a single arbitrator pursuant to the
Commercial Arbitration Rules of the American Arbitration Association.  No
Company shall oppose Indemnitee’s right to seek any such adjudication or award
in arbitration.

 

(b)                                 In the event that a determination shall have
been made pursuant to Section 10(a) of this Agreement that Indemnitee is not
entitled to indemnification, any judicial

 

10

--------------------------------------------------------------------------------


 

proceeding or arbitration commenced pursuant to this Section 12 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination.  In
any judicial proceeding or arbitration commenced pursuant to this Section 12 the
Companies shall have the burden of proving Indemnitee is not entitled to
indemnification or advancement, as the case may be.

 

(c)                                  If a determination shall have been made
pursuant to Section 10 of this Agreement that Indemnitee is entitled to
indemnification, the Companies shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 12, absent
a prohibition of such indemnification under applicable law.

 

(d)                                 The Companies shall, to the fullest extent
not prohibited by applicable law, be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 12 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Companies are bound by all the provisions of this Agreement.  It is the
intent of the Companies that Indemnitee not be required to incur Expenses
associated with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement by litigation or otherwise because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to Indemnitee hereunder.  The Companies, jointly and severally, shall
indemnify Indemnitee against any and all such Expenses and, if requested by
Indemnitee, shall (within ten (10) days after receipt by the Companies of a
written request therefor) advance, to the extent not prohibited by applicable
law, such Expenses to Indemnitee, which are incurred by Indemnitee in connection
with any action brought by Indemnitee for indemnification or advancement from
the Companies under this Agreement or under any directors’ and officers’
liability insurance policies maintained by the Companies, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
advancement or insurance recovery, as the case may be.

 

(e)                                  Notwithstanding anything in this Agreement
to the contrary (but subject to Section 7), no determination as to entitlement
to indemnification under this Agreement shall be required to be made prior to
the final disposition of the Proceeding; provided, however, that, in absence of
any such determination with respect to such Proceeding, the Companies shall
advance Expenses with respect to such Proceeding.

 

Section 13.                                    Non-Exclusivity; Survival of
Rights; Insurance; Subrogation.

 

(a)                                 The rights of indemnification and to receive
advancement as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Company Organizational Documents, any agreement, a resolution of
directors, or otherwise.  No amendment, alteration or repeal of this Agreement
or of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee in
Indemnitee’s Enterprise Status prior to such amendment, alteration or repeal. 
To the extent that a change in Delaware law, whether by statute or judicial
decision, permits greater indemnification or advancement than would be afforded
currently under the Company Organizational Documents or this Agreement, it is
the intent of the parties hereto that Indemnitee shall enjoy by this Agreement
the greater benefits so afforded by such change.  No right or remedy herein
conferred

 

11

--------------------------------------------------------------------------------


 

is intended to be exclusive of any other right or remedy, and every other right
and remedy shall be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise. 
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other right or
remedy.

 

(b)                                 The Companies hereby acknowledge that
Indemnitee may have certain rights to indemnification, advancement and insurance
provided by one or more Persons with whom or which Indemnitee may be associated
(including any Sponsor Entity).  The Companies hereby acknowledge and agree that
(i) the Companies shall be the indemnitors of first resort with respect to any
Proceeding, Expense, Liability or matter that is the subject of the Indemnity
Obligations, (ii) the Companies shall be primarily liable for all Indemnity
Obligations and any indemnification afforded to Indemnitee in respect of any
Proceeding, Expense, Liability or matter that is the subject of Indemnity
Obligations, whether created by applicable law, organizational or constituent
documents, contract (including this Agreement) or otherwise, (iii) any
obligation of any other Persons with whom or which Indemnitee may be associated
(including any Sponsor Entity) to indemnify Indemnitee or advance Expenses or
Liabilities to Indemnitee in respect of any Proceeding shall be secondary to the
obligations of the Companies hereunder, (iv) the Companies shall be required to
indemnify Indemnitee and advance Expenses or Liabilities to Indemnitee hereunder
to the fullest extent provided herein without regard to any rights Indemnitee
may have against any other Person with whom or which Indemnitee may be
associated (including, any Sponsor Entity) or insurer of any such Person and
(v) the Companies irrevocably waive, relinquish and release any other Person
with whom or which Indemnitee may be associated (including any Sponsor Entity)
from any claim of contribution, subrogation or any other recovery of any kind in
respect of amounts paid by the Companies hereunder.  In the event any other
Person with whom or which Indemnitee may be associated (including any Sponsor
Entity) or their insurers advances or extinguishes any liability or loss which
is the subject of any Indemnity Obligation owed by the Companies or payable
under any Company’s insurance policy, the payor shall have a right of
subrogation against such Company or its insurer or insurers for all amounts so
paid which would otherwise be payable by such Company or its insurer or insurers
under this Agreement.  In no event will payment of an Indemnity Obligation by
any other Person with whom or which Indemnitee may be associated (including any
Sponsor Entity) or their insurers affect the obligations of any Company
hereunder or shift primary liability for any Indemnity Obligation to any other
Person with whom or which Indemnitee may be associated (including any Sponsor
Entity).  Any indemnification, insurance or advancement provided by any other
Person with whom or which Indemnitee may be associated (including any Sponsor
Entity) with respect to any Liability arising as a result of Indemnitee’s
Enterprise Status or capacity as an officer or director of any Person is
specifically in excess over any Indemnity Obligation of a Company or valid and
any collectible insurance (including to any malpractice insurance or
professional errors and omissions insurance) provided by a Company under this
Agreement.

 

(c)                                  To the extent that a Company maintains an
insurance policy or policies providing liability insurance for directors,
officers, employees, or agents of such Company or of any other
Enterprise, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage available for any
such director, officer, employee or agent under such policy or policies and such
policies shall provide for and

 

12

--------------------------------------------------------------------------------


 

recognize that the insurance policies are primary to any rights to
indemnification, advancement or insurance proceeds to which Indemnitee may be
entitled from one or more Persons with whom or which Indemnitee may be
associated (including any Sponsor Entity) to the same extent as a Company’s
indemnification and advancement obligations set forth in this Agreement.  If, at
the time of the receipt of a notice of a claim pursuant to the terms hereof, a
Company has director and officer liability insurance in effect, such Company
shall give prompt notice of the commencement of such Proceeding to the insurers
in accordance with the procedures set forth in the respective policies.  Such
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such Proceeding in accordance with the terms of such policies.

 

(d)                                 In the event of any payment under this
Agreement, the Companies shall not be subrogated to the rights of recovery of
Indemnitee, including rights of indemnification provided to Indemnitee from any
other person or entity with whom Indemnitee may be associated (including any
Sponsor Entity); provided, however, that the Companies shall be subrogated to
the extent of any such payment of all rights of recovery of Indemnitee under
insurance policies of a Company or any of its subsidiaries.

 

(e)                                  If the General Partner, on behalf of
itself, pays or causes to be paid (including advancement of Expenses), for any
reason any amounts otherwise indemnifiable or payable hereunder or under any
other indemnification agreement or arrangement (whether pursuant to contact,
Company Organizational Documents or otherwise) with Indemnitee, then the
Partnership shall fully indemnify, reimburse and hold harmless the General
Partner for all such payments actually made by the General Partner.

 

(f)                                   The indemnification and contribution
provided for in this Agreement will remain in full force and effect regardless
of any investigation made by or on behalf of Indemnitee.

 

Section 14.                                    Duration of Agreement. This
Agreement shall continue during the period the Indemnitee is a director,
officer, employee, agent or fiduciary of a Company or any other Enterprise, and
shall continue thereafter with respect to any possible claims based on the fact
that the Indemnitee was a director, officer, employee, agent or fiduciary of the
Company or any other Enterprise.  This Agreement shall be binding upon the
Companies and their successors and assigns and shall inure to the benefit of
Indemnitee and Indemnitee’s heirs, executors and administrators.

 

Section 15.                                    Severability.  If any provision
or provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including, each
portion of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and shall
remain enforceable to the fullest extent permitted by applicable law; (b) such
provision or provisions shall be deemed reformed to the extent necessary to
conform to applicable law and to give the maximum effect to the intent of the
parties hereto; and (c) to the fullest extent possible, the provisions of this
Agreement (including each portion of any Section of this Agreement containing
any such provision held to be invalid, illegal or

 

13

--------------------------------------------------------------------------------


 

unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.

 

Section 16.                                    Enforcement.

 

(a)                                 The Companies expressly confirm and agree
that they have entered into this Agreement and assumed the obligations imposed
on them hereby in order to induce Indemnitee to serve as a director, officer,
employee, agent or fiduciary of a Company or other Enterprise, and such Company
or other Enterprise acknowledges that Indemnitee is relying upon this Agreement
in serving as a director, officer, employee, agent or fiduciary of such Company.

 

(b)                                 This Agreement hereby amends and restates
the Original Agreement in all respects. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof,
including, without limitation, the Original Agreement; provided, however, that
this Agreement is a supplement to and in furtherance of the Company
Organizational Documents and applicable law, and shall not be deemed a
substitute therefor, nor diminish or abrogate any rights of Indemnitee
thereunder.

 

(c)                                  The Companies shall not seek from a court,
or agree to, a “bar order” that would have the effect of prohibiting or limiting
the Indemnitee’s rights to receive advancement of expenses under this Agreement.

 

Section 17.                                    Modification and Waiver.  No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by the parties thereto.  No waiver of any of the provisions
of this Agreement shall be deemed to be or shall constitute a waiver of any
other provision of this Agreement nor shall any waiver constitute a continuing
waiver.

 

Section 18.                                    Notices.  All notices, requests,
demands and other communications under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered by hand and receipted
for by the party to whom said notice or other communication shall have been
directed, (b) mailed by certified or registered mail with postage prepaid, on
the third business day after the date on which it is so mailed, (c) mailed by
reputable overnight courier and receipted for by the party to whom said notice
or other communication shall have been directed or (d) sent by facsimile
transmission, with receipt of oral confirmation that such transmission has been
received:

 

(a)                                 If to Indemnitee, at the address indicated
on the signature page of this Agreement, or such other address as Indemnitee
shall provide to the Companies.

 

(b)                                 If to the Companies to

 

Antero Midstream Partners GP LLC
1615 Wynkoop Street
Denver, Colorado  80202
Facsimile: (303) 357-7315
Attention:  Board of Directors

 

14

--------------------------------------------------------------------------------


 

or to any other address as may have been furnished to Indemnitee by the
Companies.

 

Section 19.                                    Contribution.

 

(a)                                 Regardless of whether the indemnification
provided in this Agreement is available, in respect of any Proceeding in which
the Companies, jointly and severally, are jointly liable with Indemnitee (or
would be jointly liable, if joined in such Proceeding), the Companies shall,
unless indemnification would not be available as a result of Section 7(a),
Section 7(b) or Section 7(c), pay, in the first instance, the entire amount of
any Liability from such Proceeding without requiring Indemnitee to contribute to
such payment and, to the fullest extent permitted by applicable law, the
Companies hereby waive and relinquish any right of contribution it may have
against Indemnitee.  The Companies shall not enter into any settlement of any
Proceeding in which the Companies are, jointly and severally, jointly liable
with Indemnitee (or would be jointly liable, if joined in such Proceeding)
unless such settlement provides for a full and final release of all claims
asserted against Indemnitee.

 

(b)                                 Without diminishing or impairing the
obligations of the Companies set forth in Section 19, if, for any
reason, Indemnitee shall elect or be required to pay all or any portion of any
Liability in any Proceeding in which the Companies, jointly and severally, are
jointly liable with Indemnitee (or would be jointly liable, if joined in such
Proceeding), to the fullest extent permitted by applicable law, the Companies
shall contribute to the amount of Expenses and Liabilities actually and
reasonably incurred and paid or payable by Indemnitee in proportion to the
relative benefits received by the Companies and all officers, directors or
employees of the Companies, other than Indemnitee, who are jointly liable with
Indemnitee (or would be jointly liable, if joined in such Proceeding), on the
one hand, and Indemnitee, on the other hand, from the transaction or events from
which such Proceeding arose; provided, however, that the proportion determined
on the basis of relative benefit may, to the extent necessary to conform to law,
be further adjusted by reference to the relative fault of the Companies and all
officers, directors or employees of the Companies other than Indemnitee who are
jointly liable with Indemnitee (or would be jointly liable, if joined in such
Proceeding), on the one hand, and Indemnitee, on the other hand, in connection
with the transaction or events that resulted in such Expenses and Liabilities,
as well as any other equitable considerations that applicable law may require to
be considered.  The relative fault of the Companies and all officers, directors
or employees of the Companies, other than Indemnitee, who are jointly liable
with Indemnitee (or would be jointly liable, if joined in such Proceeding), on
the one hand, and Indemnitee, on the other hand, shall be determined by
reference to, among other things, the degree to which their actions were
motivated by intent to gain personal profit or advantage, the degree to which
their liability is primary or secondary and the degree to which their conduct is
active or passive.

 

(c)                                  The Companies hereby agree to fully
indemnify and hold Indemnitee harmless from any claims of contribution that may
be brought by officers, directors, or employees of the Companies, other than
Indemnitee, who may be jointly liable with Indemnitee.

 

(d)                                 To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, other than the reasons set
forth in Section 7(a), Section 7(b) or Section 7(c) the Companies, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by

 

15

--------------------------------------------------------------------------------


 

Indemnitee, whether for Liabilities or for Expenses, in connection with any
claim relating to an indemnifiable event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (i) the relative benefits received by the
Companies and Indemnitee as a result of the event(s) and transaction(s) giving
cause to such Proceeding; and (ii) the relative fault of the Companies (and
their directors (other than Indemnitee), officers, employees and agents) and
Indemnitee in connection with such event(s) and transaction(s).

 

Section 20.                                    Applicable Law and Consent to
Jurisdiction.  This Agreement and the legal relations among the parties shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without regard to its conflict of laws rules. Except with
respect to any arbitration commenced by Indemnitee pursuant to Section 12(a) of
this Agreement, the Companies and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Delaware Court, and (iv) waive, and agree not to plead or
to make, any claim that any such action or proceeding brought in the Delaware
Court has been brought in an improper or inconvenient forum.

 

Section 21.                                    Counterparts.  This Agreement may
be executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original but all of which together shall constitute one and the
same Agreement.  Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

 

Section 22.                                    Third-Party Beneficiaries.  The
Sponsor Entities are intended third-party beneficiaries of this Agreement and
shall have all of the rights afforded to Indemnitee under this Agreement.

 

Section 23.                                    Certain Interpretative Matters;
Headings.  For purposes of this Agreement: (a) all references to Sections,
subsections or paragraphs are to be Sections, subsections or paragraphs of this
Agreement; (b) words in the singular include the plural, and vice versa; (c) the
pronoun “his” refers to the masculine, feminine and neuter, the words “herein,”
“hereby,” “hereof,” “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular Section, Article or other
subdivision; (d) the term “including” means “including, without limitation”;
(e) all references to “$” or dollar amounts will be to lawful currency of the
United States; and (f) to the extent the term “day” or “days” is used, it will
mean calendar days unless otherwise specified. The headings of the Sections,
subsections and paragraphs of this Agreement are inserted for convenience only
and shall not be deemed to constitute part of this Agreement or to affect the
construction thereof.

 

(Signature Page Follows)

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

GENERAL PARTNER:

 

 

 

ANTERO MIDSTREAM PARTNERS GP LLC

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

PARTNERSHIP:

 

 

 

ANTERO MIDSTREAM PARTNERS LP

 

 

 

By:

Antero Midstream Partners GP LLC, its general partner

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

INDEMNITEE:

 

 

 

 

 

 

Name:

 

Title:

 

Notice Address:

 

 

Signature Page to Indemnification Agreement

 

--------------------------------------------------------------------------------